DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-23195, filed on 12/01/17.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/28/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori et al. (US 20100045285 hereinafter Ohmori), and further in view of Sato et al. (US 7268539 hereinafter Sato).

Regarding to claim 1, Ohmori discloses a magnetic sensor (abstract, fig. 1-4) comprising: 
a thin film magnet configured with a hard magnetic material layer and having magnetic anisotropy in an in-plane direction (paragraph 0025 and fig. 2[2]); and 
a sensitive part provided with a sensitive element (fig. 2[4]) sensing a magnetic field by a magneto-impedance effect (fig. 1-2 and paragraph 0043, 67 shows the sensitive part ), the sensitive element being configured with a soft magnetic material layer (abstract discloses fig. 2[4] being soft magnetic film) laminated on the hard magnetic material layer (fig. 2[2]), having a longitudinal direction and a short direction and having uniaxial magnetic anisotropy in a direction intersecting the longitudinal direction (fig. 1 and paragraph 0024 shows [4] having a longitudinal direction and short direction having uniaxial magnetic anisotropy), the longitudinal direction facing in a direction of a magnetic field generated by the thin film magnet (fig. 1B shows the longitudinal direction of 4 facing the magnetization direction of 2), 
wherein the thin film magnet (fig. 2[2]) and the sensitive element (fig. 2[4]) are provided to constitute a magnetic circuit (fig. 1-4 shows a magnetic circuit).
However Ohmori does not discloses the magnetic circuit with a facing member provided outside to face one of magnetic poles of the thin film magnet. 
Sato discloses a compound magnetic wire is uniaxially anisotropic with a hard layer and soft layer facing rotating gear (facing member).
Therefore at the time before the effective filing date it would be obvious to a POSITA to use the magnetic sensor to detect the traveling direction of an object to be detected by use of a magnetic device that can cause a large Barkhausen jump.

Regarding to claim 2, Ohmori in view of Sato discloses the magnetic sensor according to claim 1, wherein the magnetic pole of the thin film magnet facing the facing member is magnetically exposed toward the facing member (fig. 1 of Sato). 

Regarding to claim 4, Ohmori discloses a measuring device comprising: a magnetic sensor (abstract, fig. 1-4) comprising: 
a thin film magnet configured with a hard magnetic material layer and having magnetic anisotropy in an in-plane direction (paragraph 0025 and fig. 2[2]); and 
a sensitive part provided with a sensitive element (fig. 2[4]) sensing a magnetic field by a magneto-impedance effect (fig. 1-2 and paragraph 0043, 67 shows the sensitive part ), the sensitive element being configured with a soft magnetic material layer (abstract discloses fig. 2[4] being soft magnetic film) laminated on the hard magnetic material layer (fig. 2[2]), having a longitudinal direction and a short direction and having uniaxial magnetic anisotropy in a direction intersecting the longitudinal direction (fig. 1 and paragraph 0024 shows [4] having a longitudinal direction and short direction having uniaxial magnetic anisotropy), the longitudinal direction facing in a direction of a magnetic field generated by the thin film magnet (fig. 1B shows the longitudinal direction of 4 facing the magnetization direction of 2).
However Ohmori does not discloses a facing member provided to face one of magnetic poles of the thin film magnet of the magnetic sensor, the facing member constituting a magnetic circuit with the thin film magnet and the sensitive element, 
wherein a variation in the magnetic field caused by relative movement of the facing member with respect to the magnetic sensor is measured by the sensitive element. 
Sato discloses a compound magnetic wire is uniaxially anisotropic with a hard layer and soft layer facing rotating gear (facing member) forming a magnetic circuit to detect the rotation direction of the gear.
Therefore at the time before the effective filing date it would be obvious to a POSITA to use the magnetic sensor to detect the traveling direction of an object to be detected by use of a magnetic device that can cause a large Barkhausen jump.


Regarding to claim 5, Ohmori discloses a method of manufacturing a magnetic sensor (abstract paragraph 0019, fig. 1-4), the method comprising:
 a hard magnetic material layer formation process forming a hard magnetic material layer constituting a thin film magnet (paragraph 0025 and fig. 2[2]) on a nonmagnetic substrate (fig. 2[1]), magnetic anisotropy of the thin film magnet being controlled in an in-plane direction (fig. 1 and paragraph 0024 shows [4] having a longitudinal direction and short direction having uniaxial magnetic anisotropy); 
a sensitive part (fig. 2[4]) formation process laminating a soft magnetic material layer (abstract discloses fig. 2[4] being soft magnetic film) on the hard magnetic material layer (fig. 2[2]) to form a sensitive part including a sensitive element having uniaxial magnetic anisotropy in a direction intersecting a direction of a magnetic field generated by the thin film magnet and sensing a magnetic field by a magneto-impedance effect (fig. 1 and paragraphs 0025, 0043); and 
a thin film magnet processing process processing the hard magnetic material layer into the thin film magnet to cause one of magnetic poles of the thin film magnet to be magnetically exposed toward (fig. 1-4 shows the hard magnetic layer 2 which inherently have flux exposed to the external).
However Ohmori does not discloses a facing member provided outside to face the one of the magnetic poles of the thin film magnet. 
Sato discloses a compound magnetic wire is uniaxially anisotropic with a hard layer and soft layer facing rotating gear (facing member).
Therefore at the time before the effective filing date it would be obvious to a POSITA to use the magnetic sensor to detect the traveling direction of an object to be detected by use of a magnetic device that can cause a large Barkhausen jump.


Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmori in view of Sato as applied to claim 1 and 2 above, and further in view of Ajan et al. (US 20070230052  hereinafter Ajan).


Regarding to claim 3, Ohmori in view of Sato discloses the magnetic magnetic sensor according to claim 1.
However Ohmori in view of Sato does not discloses wherein the sensitive element of the sensitive part is configured with a plurality of soft magnetic material layers, the soft magnetic material layers being antiferromagnetically-coupled with a demagnetizing field suppressing layer made of Ru or an Ru alloy interposed therebetween. 
Ajan discloses a magnetic device where the sensitive element (fig. 1) included a plurality of soft magnetic material layers 13 and 15 and the coupled by layer 14. Paragraph 0066 discloses layer 14 may be formed from a non-magnetic material including one of Ru, Cu, Cr, Rh, Ir, Ru alloys, Rh alloys, and Ir alloys. Therefore layer 14 is a demagnetizing field suppressing layer and would provide an AntiFerromagnetically-Coupled (AFC) structure to the lower soft magnetic material layer 13 and the upper soft magnetic material layer 15 (according to paragraph 106 US 20200341077 which PG pub pending application).


Regarding to claim 7, Ohmori in view of Sato discloses the magnetic sensor according to claim 2.
However Ohmori in view of Sato does not discloses wherein the sensitive element of the sensitive part is configured with a plurality of soft magnetic material layers, the soft magnetic material layers being antiferromagnetically-coupled with a demagnetizing field suppressing layer made of Ru or an Ru alloy interposed
Ajan discloses a magnetic device where the sensitive element (fig. 1) included a plurality of soft magnetic material layers 13 and 15 and the coupled by layer 14. Paragraph 0066 discloses layer 14 may be formed from a non-magnetic material including one of Ru, Cu, Cr, Rh, Ir, Ru alloys, Rh alloys, and Ir alloys. Therefore layer 14 is a demagnetizing field suppressing layer and would provide an AntiFerromagnetically-Coupled (AFC) structure to the lower soft magnetic material layer 13 and the upper soft magnetic material layer 15 (according to paragraph 106 US 20200341077 which PG pub pending application).
Therefore at the time before the effective filing date it would be obvious to a POSITA to incorporate the sensor of Ajan into the sensor of Ohmori in view of Sato in order to reduce noise spikes (paragraph 0009 of Ajan).


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claim 6, the prior art of record, alone or in combination, do not fairly teach or suggest discloses “a control layer formation process forming a control layer between the nonmagnetic substrate and the hard magnetic material layer, the control layer controlling the magnetic anisotropy of the hard magnetic material layer in an in-plane direction” including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/           Primary Examiner, Art Unit 2863